September 14, 2005


Mr. Craig A. Morgan
Law Offices of Craig A. Morgan
718 Sunfish
Austin, TX 78734

Honorable Robert Vargas
County Court at Law No. 1
901 Leopard, Suite 701
Corpus Christi, TX 78401
Mr. David T. Bright
Watts Law Firm, L.L.P.
555 North Carancahua, Suite 1400
Corpus Christi, TX 78748-0801

RE:   Case Number:  05-0696
      Court of Appeals Number:  13-05-00521-CV
      Trial Court Number:  04-61218-1

Style:      IN RE  FORD MOTOR COMPANY

Dear Counsel:

      Today the Supreme Court of Texas granted in part and  denied  in  part
Relator's Supplemental Motion for Temporary Emergency Relief and issued  the
enclosed stay order in the above-referenced case.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Claudia Jenks, Chief Deputy Clerk


Enclosures
|cc:|Mr. Van Huseman   |
|   |Ms. Deborah J.    |
|   |Bullion           |
|   |Mr. Ernest M.     |
|   |Briones           |
|   |Ms. Cathy Wilborn |